DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because certain elements do not carry descriptive text labels to allow quick identification of the subject matter shown therein (for example: Fig 8, 12A-13B, and 15; Note that since these figures at most contain geometric shapes, it would be beneficial for them to carry descriptive text labels [in addition to the numeric labels] to allow quick identification of such elements [as was done for Fig 1]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin (US PGPUB 2019/0062813).

As per Claim 1, Amin discloses a method for processing a stool sample, comprising:(a) using a stool collector (Fig 13 Element 1312 and P0159) comprising a plurality of sensors (P0093-0098) to collect a stool sample of a subject from a location within a toilet bowl (Fig 13 Element 1302 and P0159), wherein said stool collector is coupled to a fluid flow path separate from said stool collector (Fig 13 Element 1304); (b) directing said stool sample along said fluid flow path to process said stool sample to yield a processed stool sample (P0159, 0163); and (c) collecting said processed stool sample (P0159, 0163).

As per Claim 2, Amin further discloses the method of claim 1 (as described above), wherein a sensor of said plurality of sensors comprises a non-optical sensor (P0093-0098).

As per Claim 3, Amin further discloses the method of claim 2 (as described above), wherein said sensor is a weight sensor (P0097).

As per Claim 6, Amin further discloses the method of claim 1 (as described above), wherein collection of said stool sample by said stool collector is initiated automatically (P0090).

As per Claim 8, Amin further discloses the method of claim 1 (as described above), wherein said stool collector comprises a source of reagents that is coupled to said fluid flow path (P0095, 0101, 0111-0112, 0114, 0131, 0141).

As per Claim 9, Amin further discloses the method of claim 1 (as described above), wherein said stool collector is reusable (P0155-0156).

As per Claim 10, Amin further discloses the method of claim 1 (as described above), wherein said stool collector is retractable (Fig 13 shows housing 1306 affixed to toilet 1302 via hanging wires 1316 which implies that sch housing can be removed [i.e. retracted]).

As per Claim 11, Amin further discloses the method of claim 10 (as described above), wherein said stool collector deposits said stool sample into a sample homogenization chamber (P0062-0063, 0108, 0121).

As per Claim 12, Amin further discloses the method of claim 1 (as described above), wherein said processing occurs within said location of said toilet bowl (P0162).

As per Claim 13, Amin further discloses the method of claim 1 (as described above), further comprising, following (c), automatically cleaning at least a portion of said stool collector (P0155-0156).

As per Claim 15, Amin further discloses the method of claim 1 (as described above), wherein said stool collector comprises electronics coupled to a communication device (P0163).

As per Claim 18, Amin further discloses the method of claim 1 (as described above), wherein said stool collector is attached to said toilet bowl (As shown in Fig 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin, as applied to claims 1-3, 6, 8-13, 15, and 18 above, in view of Green (US PGPUB 2018/0171608).

As per Claim 4, Amin teaches the method of claim 2 (as described above).

Amin fails to teach wherein said sensor is a water level sensor.
However, Green teaches a system and method for recycling greywater in which there are sensors provided in the toilet tank that sense water levels (P0047).
Amin and Green are analogous art because they both disclose toilet systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stool sampling method (as taught by Amin) with a water level sensor (as taught by Green) in order to provide a coordinated supply of water to the toilet tank (Green P0047).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin, as applied to claims 1-3, 6, 8-13, 15, and 18 above, in view of Attar (US PGPUB 2021/0386408).

As per Claim 5, Amin teaches the method of claim 2 (as described above).

Amin fails to teach wherein said sensor is a motion sensor.
However, Attar teaches a system and method for bodily emission analysis in which a motion sensor is employed (P0126).
Amin and Attar are analogous art because they both disclose toilet systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stool sampling method (as taught by Amin) with a motion sensor (as taught by Attar) in order to detect when a subject is on or in the vicinity of the toilet, and/or if the subject has defecated and/or urinated into the toilet bowl (Attar P0126).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin, as applied to claims 1-3, 6, 8-13, 15, and 18 above, in view of Wu (WO 2010/133089 A1).

As per Claim 7, Amin teaches the method of claim 1 (as described above).

Amin fails to teach wherein said stool collector automatically turns on to collect said stool sample and automatically turns off subsequent to collection of said stool sample.
However, Wu teaches an excrement and urine tray device in which excrement collection is automatically started and stopped (See highlighted section in translation provided and appended with copy of foreign patent document).
Amin and Wu are analogous art because they both disclose toilet systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stool sampling method (as taught by Amin) with automatic starting and stoppage (as taught by Wu) in order to actuate excrement discharging based upon excrement and/or liquid level (Wu: Highlighted section in translation provided and appended with copy of foreign patent document).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin, as applied to claims 1-3, 6, 8-13, 15, and 18 above, in view of Sidorsky et al. (US PGPUB 2016/0051445).

As per Claim 14, Amin teaches the method of claim 1 (as described above).

Amin fails to teach wherein said stool collector comprises catchment fingers that collect said stool sample.
However, Sidorsky et al. teach a device for the collection, refinement, and administration of gastrointestinal microflora in which the container 1300 has additional features such as ridges 1305 on the base of the stool collection container 1305. The homogenizing plate 1308 also comprises multiple, radially disposed arms and multiple, circumferentially disposed rings. The ridges 1305 assist homogenization as they shear against arms and rings of the homogenizing plate 1308 as the homogenizing plate is rotated and plunged down (FIG. 13B). Much like in the device 1200, the device 1300 may comprise a filter plate 1311 on top of the homogenizing plate 1308 that may have a diameter the same as the container 1304 where the plunger seals against the wall of the container. The container may also have an additional filter(s) and a valve 1312 within its wall (P0133).
Amin and Sidorsky et al. are analogous art because they both disclose toilet systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stool sampling method (as taught by Amin) with ridges, radially disposed arms, and circumferentially disposed rings (as taught by Sidorsky et al.) in order to assist with homogenization (Sidorsky et al. P0133).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin, as applied to claims 1-3, 6, 8-13, 15, and 18 above, in view of Shahaf et al. (US PGPUB 2019/0059860).

As per Claim 16, Amin teaches the method of claim 1 (as described above).

Amin fails to teach wherein said fluid flow path is directed out of said toilet bowl.
However, Shahaf et al. teach a system and method for stool specimen collecting, sampling, and diagnosing in which the stool sample is diverted outside of the toilet (P0122).
Amin and Shahaf et al. are analogous art because they both disclose toilet systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stool sampling method (as taught by Amin) with retraction of stool sample and fluid communication thereof outside of the toilet bowl (as taught by Shahaf et al.) in order to facilitate stool homogenization and its preparation for sampling (Shahaf et al. P0122).

As per Claim 17, Amin teaches the method of claim 1 (as described above).

Amin fails to teach wherein said stool collector is attached to a toilet seat coupled to said toilet bowl.
However, Shahaf et al. teach a system and method for stool specimen collecting, sampling, and diagnosing in which the stool collector is attached to the toilet seat (P0135).
Amin and Shahaf et al. are analogous art because they both disclose toilet systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stool sampling method (as taught by Amin) with attachment of the stool collector to a toilet seat (as taught by Shahaf et al.) for comfortable usage (Shahaf et al. P0138).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Attar et al. (US PGPUB 2021/0389250) disclose systems and methods for use with feces of a subject that are disposed within a toilet bowl, and an output device. One or more light sensors are configured to receive light from the toilet bowl, while the feces are disposed within the toilet bowl. A computer processor analyzes the received light, and, in response thereto, detects a currently-occurring inflammatory bowel disease episode, and/or a predicted upcoming inflammatory bowel disease episode. The computer processor generates an output on the output device, at least partially in response thereto.
Grover et al. (US PGPUB 2021/0254323) disclose a method and system having a water-flush toilet including a toilet bowl that is in fluid communication with a water source and is mounted with a sensor. The sensor includes a transmitter to transmit an ultrasonic signal and a receiver to receive an ultrasonic signal. The sensor may measure a Time of Flight (ToF) of the signal to obtain a ToF measurement. A microcontroller is electrically connected to the sensor and may receive and process the ToF measurement using an algorithm to determine a bowl status. The toilet also includes at least one water valve that is disposed between the bowl and the water source, and that is electrically connected to the microcontroller for instructing the at least one water valve to move from a first position to a second position for a duration of time, wherein the duration of time corresponds to the bowl status.
Hall et al. (US PGPUB 2020/0393284) disclose a toilet for measuring excreta. The toilet is adapted to measure the amount of excreta received by the bowl and then the flush water. A pressure sensor is configured to monitor the pressure exerted by the flush water and any excreta contained therein. Data from monitoring the pressure of the flush water and excreta therein is used to determine the weight or volume of the excreta received by the bowl. This toilet can provide data which may be used to analyze how the volume of flush water changed due to excreta deposit. A volume change feature can be associated with a urination event and the data associated with the event can be used to determine a urine characteristic of the event.
Hall et al. (US PGPUB 2020/0394781) disclose a system for distinguishing a type of excreta deposited in a toilet. The system includes a toilet and a processor. The toilet has a bowl adapted to receive multiple types of excreta from a user and a sensor which monitors the volume of excreta deposited in the toilet. The processor compares excreta volume data derived from the sensor to a database comprising excreta-type volume data and associates a time segment from the excreta volume data as representing an excreta-type. This system can provide data which may be used to determine the rate of excreta deposit into the toilet and associated those rates with excreta events types such as urination or defecation.
Dewar (US PGPUB 2017/0067806) discloses an automated stool sampling device which  includes a pump that liquefies a stool and a syringe that deposits a sample of the liquefied stool into a sample tube. The sample tube has a self-sealing plug. The syringe is retracted from the sample tube after that sample has been collected. Saline may be introduced via a valve and saline reservoir. Detergent may be introduced via a valve and detergent reservoir. Valves may connect the system to a waste receptacle and waste treatment plumbing so that feces may be either sampled or sent directly to waste treatment. A computer program controls the pump and valves in order to automate sample collection and system flushing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685